Citation Nr: 9907421	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including osteoarthritis, and degenerative disc 
disease (DDD), as secondary to service connected lumbosacral 
spine disorder.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.




ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel




INTRODUCTION

The appellant had active service from September 1959 to 
August 1961. This matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the San Juan, Puerto Rico Regional Office (hereinafter 
RO), of the Department of Veterans Affairs (hereinafter VA).

The issue of a total rating based upon individual 
unemployability is the subject of the remand immediately 
following the Order section in this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connection is in effect for postoperative 
residuals of a lumbar laminectomy with lumbar myositis, rated 
60 percent disabling.

3.  The veteran has not presented competent evidence to show 
that he currently has a cervical spine disorder that can is 
associated with a service connected lower back disorder.

4.  The veteran has not met the initial burden of presenting 
evidence of a well-grounded claim as to the issue of 
secondary service connection for a cervical spine disorder.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to secondary service connection for a 
disorder of the cervical spine.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the veteran's claim is well 
grounded; that is, whether it is plausible, meritorious on 
its own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If a particular claim is 
not well grounded, then the appeal fails and there is no 
further duty to assist in developing facts pertinent to the 
claim as such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In Tirpak v. Derwinski, 2 Vet.App. 609 (1992), the United 
States Court Of Veterans Appeals (Court) held that the 
appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
Id., at 611.  King  v. Brown, 5 Vet.App. 19, 21 (1993) held 
that "evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well-grounded" unless they were inherently 
incredible or beyond the competence of the person making the 
assertion.

In this case, the evidentiary assertions as to the claim of 
secondary service connection for a cervical spine disorder as 
secondary to the lower back disorder are beyond the 
competence of the veteran when viewed in the context of the 
total record.  However, the veteran is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Hence, the Board finds that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection for a 
cervical spine disorder.  

The service medical records show treatment of low back 
pathology following a trauma.  Service connection has been 
established for the postoperative residuals of a lumbar 
laminectomy with lumbar myositis.  A 60 percent rating has 
been assigned since 1980.

There are, essentially, no post service VA or private medical 
records indicating complaints, treatment, or diagnosis for a 
chronic cervical spine disorder, nor is there any evidence 
indicating otherwise until a VA clinical record in October 
1986. 

In VA examination in June 1994, the examiner noted December 
1992 x-rays of the cervical spine, which revealed severe 
degenerative anterior spondylosis with reduction of neural 
foramina space with posterior spur formation at C4-C5, and 
C5-C6 levels.  The veteran worked as a police officer from 
1964 to 1994.  

The examiner noted tenderness to palpation on the cervical 
paravertebral muscles.  The range of motion of the cervical 
spine was; forward flexion to 25 degrees; backward extension 
to 16 degrees; left lateral flexion to 5 degrees, and right 
to 7 degrees; rotation left to 5 degrees, and to right 3 
degrees. There was objective evidence of pain on motion of 
all movements of the cervical spine. The diagnoses were 
severe cervical arthritis with discogenic disease, and 
cervicodorsolumbar paravertebral, myositis.  The examiner 
further noted that he had reviewed the veteran's claims file. 
The examiner opined that the veteran's cervical arthritis 
with discogenic disease was not related to his service 
connected lower back disorder.  The findings of severe 
cervical osteoarthritis with impingement of neural canal 
points out that the veteran's arthritis is causing his 
cervical radiculopathy.  There was no indication of any 
complaints of cervical pain in service and until 1986. The 
findings indicated that the crevicular radiculopathy was not 
related to service or to the veterans lower back disorder.

In June 1995, a VA radiology report revealed exuberant 
anterior bridging osteophytes throughout the cervical spine.  
At C2-3 there was a small central herniation, and at C3-4 
there was a diffuse bulging disc.  These coupled with mild 
hypertrophy of the ligamentum flavum, caused mild narrowing 
of the central canal.

At C4-5 there was a central herniation and hypertrophy of the 
posterior elements causing moderate central stenosis.  The 
central disc was compressing the ventral aspect of the cord.  
The right sided neural foramina was moderately narrowed on 
the bases of right sided uncal spurs.

The file contains extensive VA medical treatment records 
which note treatment for
lumbosacral and cervical spine disorders including 
osteoarthritis, neurological
disorders, degenerative disc disease, herniated nucleus 
pulposus, etc.  It is
significant that the earliest indications of any cervical 
spine complaints, or disorder
is not until a VA examination in October 1986, over 25 years 
after service. There
are no medical opinions expressed or implied to establish a 
plausible claim for
secondary service connection of the veteran's cervical spine 
disorder. The only
medical opinion offered is that of the VA examiner in June 
1994, which notes that
there is no relationship between the current cervical spine 
disorder, and the service
connected low back disorder.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
There is no evidence supplied by the veteran which would 
support the claim for secondary service connection for a 
cervical spine disorder.  It is the conclusion of the Board 
that the appellant's claim in this case is not well grounded.  
There is no objective evidence that his cervical spine 
disorder, is related to his service connected low back 
disorder.  

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, as well as in other 
correspondence, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.  As such, 
there is no prejudice to the appellant in the Board's 
deciding the subissue of whether the claim is well-grounded.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for a cervical spine 
disorder, as secondary to service connected lower back 
disorder is denied on the basis that the claim is not well 
grounded, and the appeal as to that issue is denied.


REMAND

The veteran seeks a total rating for compensation purposes 
based on individual unemployability due to his service-
connected disability. 

Service connection for a lower back disorder, described as 
fibromyositis, lumbar paravertebral and right gluteal muscle, 
was established by a rating decision in February 1962.  A 20 
percent rating was assigned.

By a Board decision in December 1976, service connection was 
granted for postoperative herniated nucleus pulposus, L4-5.  
A rating decision in April 1977 amended the rating to read 
post laminectomy with lumbar myositis.  The rating after a 
period of a temporary total rating under Paragraph 30, was 
increased from 20 to 40 percent. 

A rating decision in April 1980 increased the rating for a 
lower back disorder from 40 to 60 percent, the maximum 
allowed under the code.  38 C.F.R. §  4.71a, DC 5293 (1998).  
This rating has continued to the present time, and is the 
veteran's only service connected disability.  

Initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.

The veteran was last afforded a VA examination in June 1994.  
He had been receiving treatment for his lower back disorder 
and related pathologies, from the VA at that time.  
Additional examination is indicated to ascertain the current 
nature and extent of the service connected low back 
pathology.  In part, it is noted that there should be 
additional study as to motion of the back, and the degree of 
functional impairment due to pain. The Board is required to 
consider the range of motion codes in rating this disorder, 
as well as provisions concerning pain and fatigue.  See 38 
C.F.R. §§ 4.40, 4.59. The examination should also include 
findings concerning any neurological involvement. It is to 
fully evaluate these matters that additional examination is 
needed.

The examiner should also give a medical opinion as to the 
appellant's employability.  In addition, if he is found to be 
unemployable, a medical opinion is required as to whether 
this was solely due to his service connected disability of 
the lower back, or was also related to his other disabilities 
which include; osteoarthritis and DDD of the cervical spine, 
and other disabilities.  In order to clarify the veteran's 
disability picture, the Board concludes that a medical 
opinion is required.  The physician's should also have an 
opportunity to address the extent of functional and 
industrial impairment from the veteran's service connected 
disability.  

Moreover, further clarification as to the circumstances 
surrounding the veteran's termination of employment is also 
required.  He reportedly stopped work in 1994.  
It appears that he took an early retirement after 30 years as 
a police officer. The appellant essentially contends that he 
cannot work due to symptoms associated with his service 
connected disability.  This disorder, it is contended, is of 
such severity as to render him unemployable.  Records of his 
termination from the police department are not on file and 
may be probative to the issue herein.  This matter should be 
clarified by contacting the veteran's last employer. 

Further, if he is disabled or unable to work due to his 
disabilities, he may be in receipt of Social Security 
Administration (SSA) benefits.  If so, copies of any records 
used by SSA in any related determination should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment. Green 
v. Derwinski, 1 Vet.App. 121 (1991). The Court has also held 
that when the Board concludes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination. Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  This duty to assist also involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet.App. 461 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).
 
Moreover, the Board is mindful that in DeLuca v. Brown, 8 
Vet.App. 202, 205-208 (1995), an increased rating for left- 
shoulder disorder case, the Court explained that 38 C.F.R. § 
4.40 is a regulation that:

[S]pecifically refers to disability due 
to lack of normal "endurance", provides 
for a rating to be based on "functional 
loss...due to...pain", and states that "a 
part which becomes painful on use must be 
regarded as seriously 
disabled"....Furthermore, § 4.40 provides 
that "[i]t is essential that the [rating] 
examination...adequately portray 
the...functional loss"....

The Board must also be able to assess the effect, if any, 
that the veteran's non-service connected disabilities, as 
opposed to his service-connected disability, have on his 
ordinary activities, including employment. 38 C.F.R. § 
4.16(b) (1998).

In light of the above facts and law, the Board has determined 
that the case must be REMANDED to the RO for the following 
action:

1. a) The RO should contact the veteran 
as needed, to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private, VA or military) which 
treated him for his lumbar spine 
disorder, not already associated with the 
claims file. In particular any records of 
treatment for the lumbar spine disorder 
since the June 1994 VA examination, 
should be obtained  to the extent not 
already on file.  

b) The RO should, verify with the veteran 
whether he is in receipt of SSA 
disability benefits.  If the veteran is 
receiving such SSA benefits, the RO 
should, with his assistance, an attempt 
to obtain any pertinent records and 
findings available from the Social 
Security Administration used in any 
determination which may have awarded SSA 
benefits should be made. 

c) The appellant's last employer should, 
with the appellant's assistance as 
needed, be contacted for information as 
to the reason for the termination of the 
last employment.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of the 
negative results.  38 C.F.R. § 3.159.

2. The RO should schedule a social and 
industrial survey.  To the extent there 
is an attempt to complete the survey that 
is unsuccessful, the claims folder should 
contain documentation of the attempts 
made, and the reason for the failure to 
complete it.  

3.  The RO should schedule appellant for 
appropriate VA examination(s), to 
delineate the orthopedic and neurological 
symptoms attributed to the disorder at 
issue.  The entire claims folders should 
be reviewed by the examiner(s) prior to 
the examination(s), and a statement to 
that effect must be included in the 
examination report(s).  All indicated 
tests and studies should be performed. 
After examining the veteran, the 
examiner(s) is/are requested to specify 
whether any painful motion of the low 
back is clinically elicited, and if so, 
the nature, location and intensity of the 
pain should be described in detail; and 
whether it is due to the service- 
connected low back disability versus 
additional low back disability or other 
disabilities. The examiner(s)  should 
note the range of motion of the lumbar 
spine, and set forth the figures of a 
"normal" range of motion.  It should 
also be indicated whether the deep tendon 
reflexes are diminished, and if so, 
whether that appears due to the back 
pathology.  Any objective indications of 
such functional limitation due to pain 
should be described. The examiner(s)  
should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service- 
connected low back disability has upon 
the appellant's daily activities. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The degree of functional impairment or 
interference with employability, if any, 
by the service- connected low back 
disability should be described in detail 
as should any impact of the non-service 
connected disorders.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the reports. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1998) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes."). Ardison v. 
Brown, 6 Vet.App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

5. The RO should then readjudicate the 
issue of entitlement to a total rating 
for individual unemployability. 
Consideration should be afforded to all 
applicable laws and regulations, as well 
as to all appropriate diagnostic codes, 
including the Court's holding in DeLuca 
v. Brown, and the provisions of 38 C.F.R. 
§§ 3.321, 4.71a, and applicable 
diagnostic codes. In the event the 
benefits sought are not granted, the 
veteran should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

